Cardona, P.J.
Appeal from an order of the Court of Claims (Lebous, J.), entered February 4, 2003, which granted defendant’s motion to dismiss the claim as untimely.
Claimant seeks $300 in damages based upon his allegation that his typewriter was damaged by employees of the Department of Correctional Services. As claimant filed and served his claim for damages more than the 120 days after the record indicates that he exhausted his administrative remedies for personal property claims, his claim was untimely (see Court of Claims Act § 10 [9]). Hence, respondent’s motion for dismissal was appropriately granted. Claimant’s remaining arguments have not properly been preserved for appellate review.
Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.